



COURT OF APPEAL FOR ONTARIO

CITATION:
Toronto-Dominion
    Bank v. Skill, 2012 ONCA 132

DATE: 20120227

DOCKET: C53060

Winkler C.J.O., Laskin and Cronk JJ.A.

BETWEEN

The Toronto-Dominion Bank

Plaintiff
Defendant by Counterclaim

Respondent

and

Frank Skill, also known as Frank Henry Herbert
    Skill

Defendant
Plaintiff by Counterclaim

Appellant

Frank Skill, acting in person

Dennis Tourshard, for the respondent

Heard: February 27, 2012

On appeal from the summary judgment of Justice Harrison
    S. Arrell of the Superior Court of Justice, dated Wednesday, November 10, 2010.

APPEAL BOOK ENDORSEMENT


[1]

We see no error in the reasons of the court below, in fact we agree with
    them. Appeal dismissed. Costs of $5,000 all inclusive.

W. Winkler C.J.O.


